Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 9, 2020.  Claims 1-10 are pending.

Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities: 
Claim 1 introduces the limitation “a measuring direction” twice.  
Claim 1 introduces “each first image” and makes secondary reference to “said first image”, “said acquired first image” and “each first image”.  The secondary references must be consistent.
Claim 3 makes secondary reference to “the lower end” and “the lower end of said monopod”.  The secondary references must be consistent.
Claim 3 makes secondary reference to “said second image” and “said acquired second images”.  The secondary references must be consistent.
Claim 3 makes secondary reference to “said rotation angle” and “said rotation angle of said monopod”.  The secondary references must be consistent.
Claim 6 makes secondary reference to “said optical prisms” and “said pair of optical prisms”.  The secondary references must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “each first image” then makes secondary reference to “said first image”, “said acquired first image” and “each first image”.  The secondary references must be consistent.  It is unclear, and therefore indefinite, if these are the same images.
Claim 1 recites the limitation “each first image”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the measurement performed by said distance measuring unit”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation “the distance measurement”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously introduced “a distance measurement result”. 
Claims 2-10 are rejected for incorporating the errors of the base claim by dependency.
Claim 3 recites the limitation “a measurement part of said object”.  Claim 3 is dependent on claim 1, which previously introduced “a measurement part of said object”.  It is unclear, and therefore indefinite, if these are the same part.
Claim 3 recites the limitation “each second image”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation “said second image”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the three-dimensional coordinates”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a measured part”.  Claim 4 is dependent on claim 1, which previously introduced “a measured part”.  It is unclear, and therefore indefinite, if these are the same part.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what is being averaged.  Is it the average tilt change or the average output? 
Claim 6 recites the limitation “the three-dimensional data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a deflecting direction” or “a deflecting direction and a deflection angle detected by said measuring direction detecting module”.  Claim 6 is dependent on claim 3, claim 2, and claim 1.  Claim 2 previously introduced “said measuring direction detecting module is configured to detect a deflecting direction”.  It is unclear if these are the same deflecting direction.
Claim 6 recites the limitation “the distance measuring light”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation “every each pulsed light”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a distance measurement result”.  Claim 6 is dependent on claim 3, claim 1, and claim 1, which previously introduced “a distance measurement result”.  It is unclear, and therefore indefinite, if these are the same result.
Claim 8 recites the limitation “the three-dimensional coordinates acquired along said scan pattern”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a measured part”.  Claim 9 is dependent on claim 2 and claim 1, which previously introduced “a measured part”.  It is unclear, and therefore indefinite, if these are the same part.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what is being averaged.  Is it the average tilt change or the average output? 

Claim limitation “measuring direction detecting module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Figure 2 shows the module as only a functional box.  The Specification describes 
The measuring direction detecting module 28 detects the respective rotation angles of the optical prisms 44 and 45, and detects a measuring direction of the distance measuring optical axis 41, that is, a deflection angle and a deflecting direction of the distance measuring optical axis 41 to the reference optical axis O in real time. Therefore, a 16 relationship between the reference optical axis O and the distance measuring optical axis 41 in the distance measurement can be calculated. 

No hardware is disclosed to perform the functions described.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring direction image pickup module”, “distance measuring unit”, “measuring direction detecting module”, “time detector” “arithmetic control module” and “measurement part” in claim 1, “downward image pickup module” and “attitude detector” in claim 3, “measured part” in claim 4, “attitude detector” in claim 5, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666